Reed, J.
— I. On the former appeal we held that “the note purports on its face'to be the note of all the persons, including the corporation, who executed it” The correctness of that holding has been questioned on this appeal, and numerous authorities have been cited with which it is claimed by counsel to be in conflict. But the settled rule is that we will not on a second appeal review or reverse the decision made on the former appeal. Adams County v. Burlington & M. R. Ry. Co., 55 Iowa, 94. The holding is therefore the law of the case.
II. The only other question in the case is whether extrinsic evidence would be admissible to show the intention of the parties. There is no ambiguity in the language of the contract, but it clearly expresses the undertaking of the parties. The almost uniform holding of the authorities is that in such cases parol evidence of the intention óf the parties is not admissible. The holding of many of the cases cited by appellee on the first proposition is to that effect. Scanlan v. Keith, 102 Ill. 634; Draper v. Mass. Steam Heating Co., 5 Allen, 338. We think the demurrer should have been : sustained.
Reversed,